878 F.2d 1447
11 ITRD 1400
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.OMARK INDUSTRIES, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 89-1144.
United States Court of Appeals, Federal Circuit.
June 26, 1989.

Before MARKEY, Chief Judge, and COWEN and BENNETT, Senior Circuit Judges.
COWEN, Senior Circuit Judge.

DECISION

1
Omark Industries appeals the decision of the United States Court of International Trade, which held that certain sprockets, drums, and attached adaptors had been properly classified as chain sprockets, clutches, universal joints and parts thereof under item 681.21 of the Tariff Schedules of the United States.    Omark Indus. v. United States, 703 F.Supp. 85 (Ct.Int'l Trade 1988).  The decision of the Court of International Trade is affirmed for the reasons stated in that court's opinion.